JOURNAL ENTRY AND OPINION
{¶ 1} Sua sponte, this case is dismissed for lack of a final appealable order. The record contains signed verdict forms showing that guilty verdicts were returned on two charges, and a commitment order directed to the Cuyahoga County Jail. However, the record does not contain a judgment entry of conviction and sentence in compliance with Crim.R. 32(C). Therefore, no final order exists pursuant to R.C. 2505.02.
 {¶ 2} If the parties obtain a final order, the appellant may move for reinstatement of this appeal within 30 days of this entry.
Appeal dismissed.
KENNETH A. ROCCO, A.J., And DIANE KARPINSKI, J., Concur.